DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 11 recite an inflatable camper skirt assembly comprised of a plurality of inflatable barriers each having an inflation valve and a deflate valve. The inflatable barriers longitudinally elongate when inflated with air and are used for positioning around a camper to block wind beneath a camper. Though the prior art does teach a skirt for a camper, it does not properly teach or suggest that the skirt be inflatable or have an inflation and deflate valve, making claims 1 and 11 allowable.
Claims 2-10 are allowable because they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Desrochers (US Pat 10,000,147) discloses a skirting for a recreational vehicle that is retractable and secured to the lower edge of a recreational vehicle. Wall, II (US PG Pub 2017/0096178) discloses an inflatable panel for an aerodynamic fairing assembly used in an aerodynamic device between a tractor and a trailer and having a blower attached to the panel to keep it inflated. Conny (US PG Pub 2016/0214660) discloses an aerodynamic device for a vehicle that is used between a tractor and a trailer to reduce drag and is inflatable at certain speeds. Mace (US Pat 8,393,643) discloses a panel system for use around the perimeter of a recreational vehicle to isolate the area underneath the recreational vehicle. Korthauer (US Pat 5,720,678) discloses an inflatable barrier for sports games that is hooked up to a blower to keep it inflated and is formed in a continuous configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612